                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-99(1)
                                          JUDGE ALGENON L. MARBLEY
DION ROOSVELT McCLENDON

                         REPORT AND RECOMMENDATION

      Defendant Dion Roosvelt McClendon previously pleaded not guilty
to a Superseding Indictment charging him with 7 counts of violation of
federal law. Superseding Indictment, ECF No. 19. The United States of
America and defendant thereafter entered into a plea agreement,
executed pursuant to the provisions of Rule 11(c)(1)(A) of the Federal
Rules of Criminal Procedure, whereby defendant agreed to enter a plea
of guilty to Count 1 (charging conspiracy to commit bank fraud in
violation of 18 U.S.C. § 1349), Count 6 (charging bank fraud in
violation of 18 U.S.C. § 1344), Count 9 (charging attempted bank fraud
in violation of 18 U.S.C. § 1344(2)), and Count 11 (charging
threatening to assault a federal law enforcement officer in violation
of 18 U.S.C. § 115(a)(1), (b)(1)). Plea Agreement, ECF No. 61.1        On
April 3, 2019, defendant, accompanied by his counsel, appeared for a
change of plea proceeding.    Defendant consented, pursuant to 28 U.S.C.
§636(b)(3), to enter a guilty plea before a Magistrate Judge.        See
United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed).


      1 Under the Plea Agreement, defendant agreed to a restitution obligation
and to a forfeiture money judgment. The Plea Agreement also includes an
appellate waiver provision which preserves only certain claims for appeal or
collateral challenge.


                                      1
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges returned in the
Superseding Indictment and the consequences of his plea of guilty to
Counts 1, 6, 9, and 11.     Defendant was also addressed personally and
in open court and advised of each of the rights referred to in Rule 11
of the Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.     Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on March 11, 2019, represents the only
promises made by anyone regarding the charges in the Superseding
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.     He
confirmed that he is pleading guilty to Counts 1, 6, 9, and 11 of the
Superseding Indictment because he is in fact guilty of those offenses.
The Court concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1,
6, 9, and 11 of the Superseding Indictment is knowingly and
voluntarily made with understanding of the nature and meaning of the
charge and of the consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1, 6, 9, and 11 of the Superseding Indictment be accepted.
Decision on acceptance or rejection of the plea agreement was deferred
for consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




April 3, 2019                                 s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
